04/19/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs February 14, 2018

                   JULIE BAUER v. STATE OF TENNESSEE

                  Appeal from the Circuit Court for Maury County
                      No. 20369       Robert L. Jones, Judge


                             No. M2017-00120-CCA-R3-PC


In 2013, the Petitioner, Julie Bauer, pleaded guilty to attempted murder with an agreed
sentence of twenty-nine years of incarceration. Subsequently, the Petitioner filed a
petition for post-conviction relief, which the post-conviction court denied after a hearing.
On appeal, the Petitioner contends that the post-conviction court erred when it denied her
petition because she received the ineffective assistance of counsel. After review, we
affirm the post-conviction court’s judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the Court, in which THOMAS T.
WOODALL, P.J., and ROBERT L. HOLLOWAY, JR., J., joined.

Ronald G. Freemon, Columbia, Tennessee, for the appellant, Julie Bauer.

Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Senior Counsel;
Brent A. Cooper, District Attorney General; and Daniel J. Runde, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                                I. Facts and Background

       This case originates from the Petitioner poisoning her mother and father with a
mercury compound used for making ecstasy, resulting in the death of her mother and the
hospitalization of her father. Based on this incident, a Maury County grand jury indicted
the Petitioner for first degree premeditated murder and conspiracy to commit first degree
premeditated murder as to her mother, and attempted first degree premeditated murder
and conspiracy to commit first degree premeditated murder as to her father.
                                      A. Guilty Plea

        By agreement of the parties, the Petitioner entered a best interest plea to attempted
first degree premeditated murder with an agreed-upon sentence of twenty-nine years; the
remaining counts in the indictment were dismissed. At the guilty plea hearing, the trial
court questioned the Petitioner about whether she wanted to give up her right to a trial,
her right to appeal, her right to testify, and if her decision to plead guilty was made
knowingly and voluntarily. The Petitioner informed the trial court that she understood
her rights and that it was strictly her decision to plead guilty. The Petitioner agreed that
she had told her attorney everything about the incident related to the charges against her.
She stated that she was well-pleased with her attorney’s representation and could not
have asked for better representation. The Petitioner stated that she “felt comfortable”
with her attorney’s efforts on her case.

       The Petitioner admitted to the factual basis for the plea, which, although somewhat
unclear, was summarized by the trial court as circumstances where the Petitioner
admitted that she and/or her son had access to a “particular mercury containing chemical
that is used in the Ecstasy making process” and that, following a disagreement about
money with the victims, the Petitioner had a motive to commit the crime.

                             B. Post-Conviction Proceedings

       The Petitioner filed a petition for post-conviction relief, pro se. The post-
conviction court appointed an attorney, and the attorney filed an amended petition,
alleging that the Petitioner had received the ineffective assistance of counsel when
counsel failed to assist the Petitioner in reserving a certified question of law, pursuant to
Tennessee Rule of Criminal Procedure 37, with respect to alleged violations of her right
to a speedy trial and her rights pursuant to the Interstate Agreement on Detainers
(hereinafter “IAD”). The Petitioner alleged that she had “several conversations” with her
attorney about pursuing her IAD and right to a speedy trial claims, which she alleged he
never pursued. The post-conviction court subsequently held a hearing, during which the
following evidence was presented: The Petitioner testified that she was indicted in this
Maury County case in December 2010 while she was housed in a federal prison in Bryan,
Texas, on unrelated charges. Thereafter, she was moved to a facility in Houston, Texas
where she remained until August 2011. The Petitioner stated that, because of her
indictment in Tennessee, she lost privileges in the federal prison and was placed in a
different custody level. She began inquiring about the IAD and eventually filled out the
“paperwork” to begin the process of being brought back to Tennessee to adjudicate the
present matter and get her charges in Tennessee resolved as quickly as possible. The
Petitioner spoke to her counselor at the federal prison, requesting repeatedly that she
receive an update about her IAD filing. She understood the IAD to require Tennessee to

                                             2
retrieve her from the Texas facility and transport her to Tennessee within 180 days of her
Maury County indictment. The Petitioner eventually filed a Freedom of Information Act
request with the Department of Justice, asking for copies of her forms requesting an IAD
transfer. She received back one form which she had filled out in May 2011 asking for an
update on her IAD request and referencing a document she had filed in March 2011; this
form was admitted as an exhibit. The form, in part, stated that Maury County officials
had not requested a transfer. The Petitioner stated that she was eventually transported to
Tennessee in August 2011, at the conclusion of her federal incarceration. She was not
able to bring any documents with her when she was transported.

        Following transport to Maury County in August 2011, the Public Defender’s
Office was appointed to represent the Petitioner, and she communicated to her appointed
counsel (“PD Counsel”) that she wanted a speedy trial. She discussed her IAD violation
claim with PD Counsel one time. He told her it was not important, and they did not
discuss it further. According to the Petitioner, PD Counsel was more concerned with a
damaging letter she had written to her son. The Petitioner testified that she continually
contacted PD Counsel asking why she was being held without bond and why her case
was not proceeding to trial, and she did not receive an adequate response, so she wrote to
the trial court detailing her complaints and providing copies of her letters to PD Counsel.

       In February 2013, PD Counsel approached the Petitioner with a plea agreement,
which she did not accept, and the following week he withdrew as her counsel due to an
undisclosed conflict of interest. PD Counsel recommended another attorney to the
Petitioner, and he came to meet with her in March 2013 (“Counsel”). The Petitioner
raised with Counsel her issues related to wanting a speedy trial and her IAD violation
claim. Counsel seemed to understand her desire for a speedy trial and, when he called
her with a plea agreement being offered by the State, he told the Petitioner that they could
“pursue the speedy trial issue after the plea.” Counsel did not explain what he meant by
that but, after the Petitioner entered her plea, she received a letter from Counsel saying he
had not forgotten about the speedy trial issue. The Petitioner recalled that they never
discussed reserving a certified question of law.

       The Petitioner testified that she initially had no complaints about Counsel’s
representation, that he explained things in full, reviewed discovery with her, hired an
investigator, and employed interns to do research for her case. The Petitioner eventually
accepted the State’s plea offer, and as part of the deal, the State would not oppose parole
and would withdraw a pending indictment against her son. Counsel told the Petitioner
that he would pursue any remedies related to the speedy trial issue after the plea was
entered. He later stated that he would “handle” the speedy trial issue “on appeal.”

       The Petitioner testified that it was not until Counsel took over her case that she

                                             3
realized how little had been done by PD Counsel in the years that her case remained
unadjudicated.      After entering her plea, Counsel sent the Petitioner a letter,
recommending a malpractice attorney to her to pursue a claim against PD Counsel, and
telling her that he was “working” on the speedy trial issue and had not forgotten about her
claim that she was denied a speedy trial.

       On cross-examination, the Petitioner agreed that she had been convicted of
multiple counts of theft, forgery, and fraud-related crimes in both State and Federal
courts. The Petitioner agreed that, at the guilty plea hearing in this case, she did not raise
her concerns about speedy trial violation or IAD violation with the trial judge. The
Petitioner agreed that she signed the plea agreement, which stated that she had been
advised of her right to a speedy trial and that she waived this right. She agreed that a
request had been made on her behalf for any records that had been filed with regard to
her IAD request and that a search of federal records did not recover any such documents.
She agreed that, when an IAD request is filed, multiple carbon copies of the form are
given to an inmate and placed in the inmate’s court file; none were present in the
Petitioner’s file and she did not have any of the copies given to her. The Petitioner could
not recall if she raised the speedy trial and/or IAD violations with Counsel at their first
meeting. She agreed that she did not discuss the issues with the investigator hired by
Counsel.

       On redirect-examination, the Petitioner stated that she did not speak to the
investigator about her IAD documentation because it was not her place to give the
investigator instructions.

        Counsel testified that he represented the Petitioner beginning in February 2013
and that he met with her “quite a few times.” He took over the case from PD Counsel.
At their first meeting, Counsel informed the Petitioner that he had requested discovery.
He recalled the Petitioner being frustrated at having to change attorneys and how long her
case had been pending, “about two years” by the time he was appointed. He agreed that
they discussed her desire to “move the case forward” and, on a couple of occasions,
asked him “what could she do about a speedy trial?” Counsel clarified that her
frustration and dissatisfaction was directed at PD Counsel, and she asked what kind of
complaint could be filed against him. Counsel again recalled that he discussed “the
speedy trial issue” with the Petitioner “at length on several occasions.”

       When Counsel took over the Petitioner’s case, a bond hearing had been held and,
as far as he could tell, no other progress had been made on the two-year-old case.
Counsel did not remember the Petitioner raising a possible IAD violation with him. He
learned through his research that she had been transported to Maury County at the
conclusion of her federal prison sentence in Texas. He again stated that they had lengthy

                                              4
discussions about the speedy trial issue but he clarified,

               It wasn’t so much like [the Petitioner stated] I want to file a speedy
       trial action or something like that. It was more [the Petitioner asking] why
       is this taking so long, it’s been a year and a half or two years, . . . and
       what’s the delay and . . . why can’t we get this thing to trial . . . it was along
       those lines. I mean, that led to us talking about a speedy trial.

       Counsel testified that the Petitioner asked him to “research the speedy trial issue
for her so she could file some kind of complaint against the Public Defender’s Office.”
Counsel identified the letter, written by him to the Petitioner, which stated that he was
“working on the speedy trial issue” for the Petitioner and had not forgotten about it. He
recalled that this letter was written after the Petitioner entered her guilty plea. Prior to
her entering the plea, Counsel discussed with her “the merits of the speedy trial [issue]”
and “the criteria that it takes for a speedy trial.” He told the Petitioner that he could not
pursue the issue for her but advised that she could do so through a malpractice lawsuit
against PD Counsel.

       Counsel stated that he had been practicing criminal law for fourteen years and had
never handled a case with a reserved certified question of law but was familiar with the
procedure. He stated that he and the Petitioner never discussed reserving a certified
question in her case. He agreed that employing a certified question of law to address her
concerns about a speedy trial “could have been a possibility but [the case] never went that
route.” About the speedy trial issue, Counsel discussed the merits of filing a motion for a
speedy trial in “great detail” with the Petitioner and came to the conclusion that there was
no merit to proceed with such a motion.

        Counsel explained that he knew the law to require a four-part test to establish a
violation of the right to a speedy trial, and he told the Petitioner that he did not see how
the fourth part, the prejudice “prong,” could be satisfied because the Petitioner’s case was
set for trial. Knowing that, Counsel felt that no remedy was available to the Petitioner on
a speedy trial claim. He recalled that the Petitioner’s trial was continued multiple times
without objection, which was potentially favorable to the Petitioner’s case; Counsel felt
that, instead of pursuing a motion for speedy trial, his and the Petitioner’s time was better
served preparing for the trial.

        About the IAD request, Counsel stated that he reviewed the Petitioner’s history in
the federal system and learned of her incarceration and other history, but the Petitioner
never mentioned to him that she had filed anything that would “trigger the detainer.” He
felt that a “complaint” about a lack of a speedy trial would have had to have been filed
before he took over the case and that furthermore, her claim that the case was taking too

                                               5
long was not sufficient grounds for relief. Counsel recalled that a witness in the trial
changed his story and that his testimony was going to be damaging to the Petitioner’s
case, which changed Counsel’s “position” in preparing for the Petitioner’s trial. Counsel
testified that he represented the Petitioner for approximately one year, which was shorter
than a typical murder case.

         Counsel read aloud from a letter he wrote to the Petitioner in 2013 stating that her
case had not been delayed while he was representing her, and that, while he had
constraints on his time due to his case load, her case was at the top of his list, and he
would try to communicate with her more. Counsel explained to the Petitioner that the
discovery files were voluminous and that he hired several interns to work on the case due
to its size.

       On cross-examination, Counsel stated that, in his experience, murder cases
generally go to trial within a year and a half of the indictment date. He stated that, had
the Petitioner mentioned the potential IAD violation to him, he would have considered it
a “red flag” because it would be an “absolute defense” and resulted in the dismissal of her
case. Counsel reiterated that he remembered the Petitioner talking to him about the
speedy trial issue but did not recall her mentioning the detainer issue.

        PD Counsel testified that he had been serving as an Assistant Public Defender for
almost thirty years when he began representing the Petitioner. In his experience,
homicide cases generally took eighteen or more months to be brought to trial and
resolved. PD Counsel stated that, in the district where this case was docketed, the
District Attorney’s Office had an open file policy that allowed the Public Defender’s
Office to obtain discovery materials without having to file an official motion for
discovery. The discovery in the Petitioner’s case was “voluminous” and after receiving it
he met with the Petitioner in jail to review the file. PD Counsel said that he was familiar
with the IAD and that the Petitioner never mentioned to him that she had filed a request
pursuant to the IAD. PD Counsel stated that any mention of the IAD would draw the
attention of a criminal attorney and that he would have pursued it had the Petitioner
informed him that she had filed a request that had not been responded to or acted upon.

        PD Counsel recalled that he talked with the Petitioner about a speedy trial issue on
numerous occasions. He recalled that there were several bond hearings in the Petitioner’s
case and that her bond was reduced on one occasion when the State asked for a
continuance. PD Counsel did not recall any witnesses becoming unavailable while
awaiting the Petitioner’s trial and, in that regard, the delay did not prejudice her case. PD
Counsel stated that he did not contemplate filing a motion to dismiss based on a violation
of the Petitioner’s right to a speedy trial because the motion would have been premature
at the time of his representation. He agreed that prejudice can be shown by the length of

                                             6
an accused’s incarceration. PD Counsel agreed that he had to withdraw suddenly from
the case for an apparent conflict of interest shielded by attorney-client privilege, which he
stated mandated his withdrawal based on the rules of ethics.

         On cross-examination, PD Counsel testified that he represented the Petitioner for
approximately a year and a half or more and met with her a number of times. The
Petitioner was frustrated with her case, and PD Counsel attempted to meet with her
personally as much as possible. PD Counsel agreed that the Petitioner never waived her
right to a speedy trial. He had no recollection of her mentioning an IAD request in
relation to her federal detention in Texas. About a motion for speedy trial claim, PD
Counsel stated that, to obtain relief, the motion should be filed at the latest possible date
closest to the trial date in order to satisfy the length of incarceration test. PD Counsel
recalled that he did ask for a continuance of the Petitioner’s case because a witness
indicated he was going to testify for the State which substantially affected PD Counsel’s
trial strategy. PD Counsel testified that the State conveyed several plea offers but, as he
understood it, the Petitioner’s stance was that she did not commit the crime and wanted a
trial on the matter.


       The post-conviction court issued an order denying the petition:

              Specifically, [the Petitioner] claims [PD Counsel] was ineffective by
       failing to seek dismissal of all charges because of the [S]tate’s alleged
       failure to honor the [IAD]. Her unsupported testimony and Exhibit 2 are
       the only evidence and fail to establish by clear and convincing evidence
       that she filed the IAD request for final disposition more than 180 days
       before expiration of her federal sentence. Equally important was her failure
       to cause the request for final disposition to be sent to the prosecuting
       attorney and court in Tennessee. She testified that she filed the appropriate
       papers in Texas in January 2011, but Exhibit 2 says, in her own
       handwriting, that she filed in March [2011]. Her federal sentence being
       served in Texas expired in August before the 180 days elapsed, if it had
       begun to run in March. The 180 days never actually began to run, because
       the request for final disposition was never sent to this Court or the
       prosecuting attorney.

              Both [PD Counsel and Counsel] testified at the PCR hearing and
       said that [the Petitioner] never mentioned the detainer issue, even though
       both conceded that speedy trial was discussed or written about several
       times, but always along with a reduced bail bond amount as alternative
       methods of effecting her release. Never did [the Petitioner] specifically

                                             7
      mention any IAD process in Texas. Her testimony to the contrary is not
      credible.

             ....

             [The Petitioner’s] failure to cause the [IAD] request to be sent to the
      Tennessee court and DA is fatal to her claim for post-conviction relief on
      that ground. Even if she complied with that requirement, any rights under
      IAD would have expired when her federal imprisonment expired. [quoting
      State v. Barefoot, No. M2014-01028-CCA-R3-CD, 2015 WL 351978
      (Tenn. Crim. App., at Nashville, Jan. 28, 2015), perm. app. denied (Tenn.
      May 14, 2015)].

             Therefore, the Petitioner is not entitled to any relief on the IAD issue
      or related speedy trial issue, because any IAD rights were never triggered,
      and, even if triggered, expired with her federal sentence before the 180 days
      had run. Again, she expressly waived any rights to complain about the
      absence of a speedy trial during her guilty plea.

             ....

              It is clear from the transcript of her plea hearing that [the Petitioner]
      is intelligent, educated, articulate, and very assertive of her opinion and
      rights. While she may have entertained the idea of filing a civil action
      against [PD Counsel], she expressly waived any issues about a speedy trial
      and other then known issues with [PD Counsel]. She acknowledged at least
      once in the foregoing transcript that she then understood any prejudice
      resulting to her during her representation by [PD Counsel] was no longer an
      issue as the result of her plea and agreed sentence. In other words, the
      eighteen months of her life that she thought had been wasted was now
      going to be credited against her agreed sentence and made any previous
      issues of prejudice immaterial. Therefore, she is not entitled to [any] relief
      on her claims of ineffective assistance of counsel. As previously stated, the
      Petitioner is likewise not entitled to any relief on the IAD issue.

      It is from this judgment that the Petitioner now appeals.

                                       II. Analysis

      On appeal, the Petitioner contends that the post-conviction court erred when it
denied her petition because she received the ineffective assistance of counsel because

                                             8
Counsel failed to “advise and assist” the Petitioner about her option to reserve a certified
question of law on appeal with regards to her claim that her rights pursuant to the IAD
were violated. The State responds that the Petitioner received the effective assistance of
counsel because she never told her counsels about her IAD request and, even so, she has
failed to prove prejudice because an IAD claim would not have caused the dismissal of
her case. We agree with the State.

       In order to obtain post-conviction relief, a petitioner must show that his or her
conviction or sentence is void or voidable because of the abridgment of a constitutional
right. T.C.A. §40-30-103 (2014). The petitioner bears the burden of proving factual
allegations in the petition for post-conviction relief by clear and convincing evidence.
T.C.A. § 40-30-110(f) (2014). The post-conviction court’s findings of fact are conclusive
on appeal unless the evidence preponderates against it. Fields v. State, 40 S.W.3d 450,
456-57 (Tenn. 2001). Upon review, this Court will not re-weigh or re-evaluate the
evidence below; all questions concerning the credibility of witnesses, the weight and
value to be given their testimony and the factual issues raised by the evidence are to be
resolved by the trial judge, not the appellate courts. Momon v. State, 18 S.W.3d 152, 156
(Tenn. 1999); Henley v. State, 960 S.W.2d 572, 578-79 (Tenn. 1997). A post-conviction
court’s conclusions of law, however, are subject to a purely de novo review by this Court,
with no presumption of correctness. Id. at 457.

       The right of a criminally accused to representation is guaranteed by both the Sixth
Amendment to the United States Constitution and article I, section 9 of the Tennessee
Constitution. State v. White, 114 S.W.3d 469, 475 (Tenn. 2003); State v. Burns, 6
S.W.3d 453, 461 (Tenn. 1999); Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). The
following two-prong test directs a court’s evaluation of a claim for ineffectiveness:

               First, the [petitioner] must show that counsel’s performance was
       deficient. This requires showing that counsel made errors so serious that
       counsel was not functioning as the “counsel” guaranteed the [petitioner] by
       the Sixth Amendment. Second, the [petitioner] must show that the
       deficient performance prejudiced the defense. This requires showing that
       counsel’s errors were so serious as to deprive the [petitioner] of a fair trial,
       a trial whose result is reliable. Unless a [petitioner] makes both showings,
       it cannot be said that the conviction or death sentence resulted from a
       breakdown in the adversary process that renders the result unreliable.

Strickland v. Washington, 466 U.S. 668, 687 (1984); State v. Melson, 772 S.W.2d 417,
419 (Tenn. 1989).

       In reviewing a claim of ineffective assistance of counsel, this Court must

                                              9
determine whether the advice given or services rendered by the attorney are within the
range of competence demanded of attorneys in criminal cases. Baxter, 523 S.W.2d at
936. To prevail on a claim of ineffective assistance of counsel, a petitioner must show
that “counsel’s representation fell below an objective standard of reasonableness.” House
v. State, 44 S.W.3d 508, 515 (Tenn. 2001) (citing Strickland, 466 U.S. at 688).

       When evaluating an ineffective assistance of counsel claim, the reviewing court
should judge the attorney’s performance within the context of the case as a whole, taking
into account all relevant circumstances. Strickland, 466 U.S. at 690; State v. Mitchell,
753 S.W.2d 148, 149 (Tenn. Crim. App. 1988). The reviewing court must evaluate the
questionable conduct from the attorney’s perspective at the time. Strickland, 466 U.S. at
690; Hellard v. State, 629 S.W.2d 4, 9 (Tenn. 1982). In doing so, the reviewing court
must be highly deferential and “should indulge a strong presumption that counsel’s
conduct falls within the wide range of reasonable professional assistance.” Burns, 6
S.W.3d at 462. Finally, we note that a defendant in a criminal case is not entitled to
perfect representation, only constitutionally adequate representation. Denton v. State,
945 S.W.2d 793, 796 (Tenn. Crim. App. 1996). In other words, “in considering claims of
ineffective assistance of counsel, ‘we address not what is prudent or appropriate, but only
what is constitutionally compelled.’” Burger v. Kemp, 483 U.S. 776, 794 (1987) (quoting
United States v. Cronic, 466 U.S. 648, 665 n.38 (1984)). Counsel should not be deemed
to have been ineffective merely because a different procedure or strategy might have
produced a different result. Williams v. State, 599 S.W.2d 276, 279-80 (Tenn. Crim.
App. 1980). “The fact that a particular strategy or tactic failed or hurt the defense does
not, standing alone, establish unreasonable representation. However, deference to
matters of strategy and tactical choices applies only if the choices are informed ones
based upon adequate preparation.” House, 44 S.W.3d at 515 (quoting Goad v. State, 938
S.W.2d 363, 369 (Tenn. 1996)).

        If the petitioner shows that counsel’s representation fell below a reasonable
standard, then the petitioner must satisfy the prejudice prong of the Strickland test by
demonstrating “there is a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at
694; Nichols v. State, 90 S.W.3d 576, 587 (Tenn. 2002). This reasonable probability
must be “sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at
694; Harris v. State, 875 S.W.2d 662, 665 (Tenn. 1994). To demonstrate prejudice in the
guilty plea context, the petitioner must show that there is a reasonable probability that,
but for counsel’s deficient performance, she would not have pleaded guilty and would
have insisted on going to trial. Calvert v. State, 342 S.W.3d 477, 486 (Tenn. 2011).

      The evidence presented in this case does not preponderate against the post-
conviction court’s findings that Counsel was not ineffective. The evidence presented was

                                            10
that the Petitioner’s counsels testified that she never mentioned the IAD request to them
and that, had she done so, it would have alerted them and caused them to purse a
dismissal of her charges. No record of her IAD request was ever found, and the form she
was able to produce did not provide evidence that she had filed a request outside of the
180-day period. Counsel testified that, although the Petitioner’s case did not move
quickly and her trial was delayed by several events, namely the changing of counsel and
changes in a witness’s testimony, he did not pursue a speedy trial claim because he did
not think the Petitioner could satisfy her burden on such a claim. He testified that, in his
experience, a set trial date, coupled with the fact that several continuances of the
Petitioner’s trial had not been opposed by the defense, precluded the Petitioner from
showing that she had been prejudiced by the delay; Counsel stated that the delays
benefitted the Petitioner to some extent because it allowed him more time to better
prepare for trial. Since he could not prove prejudice, no remedy would be available to the
Petitioner, and so Counsel did not pursue a speedy trial claim and would not have
reserved a certified question of law on appeal with regards to that issue. The Petitioner
complains that Counsel failed to effectively represent her by not reserving a certified
question of law on these issues, however, the Petitioner has not met her burden in
showing that, had he done so, the outcome of her case would have been different. The
Petitioner is not entitled to relief.

                                     III. Conclusion

       After a thorough review of the record and the applicable law, we conclude the
post-conviction court properly denied the Petitioner’s petition for post-conviction relief.
In accordance with the foregoing reasoning and authorities, we affirm the judgment of the
post-conviction court.


                                                   ________________________________
                                                    ROBERT W. WEDEMEYER, JUDGE




                                            11